Action to foreclose a mortgage on certain real property in Brooklyn, New York. Order denying appellant Laehman’s motion for an order to fix the amounts that are in default in respect of interest, taxes, etc., and directing that upon the payment thereof, together with taxable costs and disbursements, if any be due, and the remedying of any defaults, that the complaint be dismissed, reversed on the law, with $10 costs and disbursements, and the matter remitted to Special Term for a determination by it, or upon a reference to an official referee, of the amounts due, and for the making of'an appropriate order. As the precise amounts due could not be determined on the moving papers, a hearing should have been had before the court or an official referee to ascertain the amounts required to be paid' by the appellant to cure the defaults, upon the payment of which, and upon compliance with the other conditions of section 1077-e of the Civil Practice Act, the appellant would be entitled to a dismissal of the complaint. (Manufacturers Trust Co. v. Korsil Realty, 258 App. Div. 914; Manufacturers Trust Co. v. Reid Holding Corp., 258 App. Div. 915; Quenzer v. Morris-Morris Corp., 250 App. Div. 726.) Hagarty, Acting P. J., Carswell, Johnston, Adel and Lewis, JJ., concur.